Title: To Thomas Jefferson from Thomas Pinckney, 5 April 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 5th. April 1793.

In a Conversation I had this day with Lord Grenville I conclude that no Ship coming to the ports of the King of Gt. Britn. will be permited to proceed to ports under French dominion with grain or other provisions or naval stores or any goods called contraband: that this government intends to make prize of enemies property on board of neutral Ships and all provisions going to ports blockaded. These points are not however finally determined and endeavours are making to obviate what may bear hard on us. A Bill for preventing traitorous Correspondence is now before the House of Commons which if it passes into a Law will materially affect our commercial Intercourse with this Country. Although these Matters are at present incomplete I thought it adviseable to give this Intelligence that our Merchants may be on their guard against the probability of their being carried into effect, and in particular may not rely upon Insurances to be made here on any species of Goods sent to the Dominions of France. One regiment is to sail from Ireland to the W. Indies. The late Successes of the combined Armies in the Netherlands may enable Gt: Britn. to send more troops that way. I have the honor to be with the utmost respect Dear Sir Your most obedient and most humble Servant

Thomas Pinckney


P. S. I have not been able to procure Copies of the Bill mentioned in this Letter but it declares in substance that any Person being or residing within any of the Dominions of his Britannic Majesty who  shall directly or indirectly supply, or cause, direct, authorise or procure any Person or Persons whomsoever or wheresoever residing to supply or to send for the purpose of being sold or supplied to any of the dominions of France or place in their Possession or to the Armies Fleets or Vessels employed by the French Government any naval or military Stores, Gold or Silver in Bullion or Coin, Forage or Provision of any kind and various other Articles shall be deemed guilty of Treason. All Insurance made on any Goods and Vessels bound to or from the Ports under French dominion made null and void and Parties guilty of misdemeanor.

